Citation Nr: 0816886	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-09 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, 
claimed as secondary to service-connected residuals of head 
trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
April 2008 before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.

This case has been advanced on the Board's docket due to the 
advanced age of the veteran.  See 38 U.S.C.A. §7107 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's Parkinson's disease is not the result of his 
service-connected head trauma, and is not related to service, 
nor may it be presumed to be related to service.  


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by 
service, may not be presumed to have been incurred therein, 
and was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in February 2006 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence the veteran should provide, including dates and 
places the veteran received medical treatment, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims, and asked the veteran, essentially, to send in any 
evidence in the veteran's possession that pertains to the 
claims.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The veteran was supplied with 
notice of the type of evidence necessary to establish an 
effective date or higher rating by letter dated July 2006, 
and this notice was followed by the December 2006 statement 
of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service medical 
records, VA medical records, hearing testimony, and lay 
statements have been associated with the record.  The veteran 
was also accorded a VA examination in March 2006 as part of 
this claim.  38 C.F.R. § 3.159(c)(4).  

Therefore, the duty to assist has been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for Parkinson's Disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  (The 
Board notes the changes to 38 C.F.R. § 3.310 effective in 
October 10, 2006, but finds the previous version of 38 C.F.R. 
§ 3.310 potentially more favorable to the veteran).

The veteran contends that an in-service head injury has 
caused him to develop Parkinson's disease.  The veteran's 
service medical records reveal that he was injured in an 
automobile accident in June 1945.  A June 1945 treatment 
record includes a diagnosis of moderate cerebral concussion 
as a result of this accident.  The veteran's April 1946 
separation examination did not contain any neurological 
diagnosis.

The medical evidence of record demonstrates that the veteran 
sought treatment for tremors of the hands, chin and legs in 
December 2001.  The veteran reported that he had experienced 
tremors for the previous two years.  The record reflects that 
the veteran continues to obtain treatment for his diagnosed 
Parkinson's disease.

The veteran underwent a VA examination in March 2006.  The 
veteran reported that his symptoms began in the late 1990s 
with tremors and stiffness.  The veteran further reported 
that an unsteady gait and numerous falls led to the diagnosis 
of Parkinson's disease.  The examiner noted the veteran's 
June 1945 automobile accident, and subsequent loss of 
consciousness, and concluded that there is no evidence to 
support and/or suggest any relationship between the veteran's 
Parkinson's disease and a remote brain injury.  The examiner 
opined that it is less likely than not that the veteran's 
current Parkinson's disease symptoms are related to the 
veteran's remote in-service trauma.  

In support of his contention that his Parkinson's disease is 
related to his in-service head trauma, the veteran has 
submitted an internet-generated article summarizing a study 
conducted by Mayo Clinic researchers regarding a possible 
link between head injury and Parkinson's disease.  This 
article indicates that those who have experienced a head 
injury in the past are four times more likely to develop 
Parkinson's disease than those who have never suffered a head 
injury.  However, this article also cautions that no direct 
causal link could be made between a head injury and 
Parkinson's disease.  

The evidence of record indicates that the veteran began 
experiencing symptoms related to Parkinson's disease in the 
late 1990s, more than 50 years after the in-service 
automobile accident.  Although the veteran testified at the 
April 2008 hearing that he had tremors in the 1950s and 
1960s, there is no medical evidence to that effect.  Further, 
the veteran reported to his treating physicians and the VA 
examiner that his symptoms appeared in the late 1990s.  

The only medical opinion of record is that contained in the 
March 2006 VA examination report.  The VA examiner concluded 
that there was no evidence of a relationship between the 
veteran's Parkinson's disease and his past head trauma.  The 
examiner based this conclusion on the length of time between 
the 1945 accident and the onset of Parkinson's symptoms, as 
well as the veteran's initial recovery from his in-service 
head injury.  

The Board acknowledges the medical article submitted by the 
veteran.  With regard to medical treatise evidence, the Court 
has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 
11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 
(1998).  While the article submitted by the veteran 
recognized an association between past head injury and 
Parkinson's disease, it clearly stated that no direct causal 
link between the two has been discovered.  Moreover, the 
record does not contain an opinion of a medical professional 
linking the veteran's Parkinson's disease to his in-service 
head trauma.  

The Board also notes that, under 38 C.F.R. § 3.309(a), 
organic diseases of the nervous system, to include 
Parkinson's disease, shall be service connected if manifest 
to a degree of 10 percent or more within 1 year from the date 
of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of Parkinson's disease within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

For these reasons, the Board finds that, while sympathetic to 
the veteran's claim, a preponderance of the evidence is 
against a finding that the veteran's Parkinson's disease was 
caused or aggravated by the veteran's head trauma, or is 
related to service, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Consequently, the Board finds that service 
connection for Parkinson's disease is not warranted.


ORDER

Service connection for Parkinson's disease, claimed as 
secondary to service-connected residuals of head trauma, is 
denied. 


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


